    Case 16-50318       Doc 155     Filed 02/18/19     EOD 02/18/19 11:53:42         Pg 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 IN RE:                                                Chapter 7

 ITT EDUCATIONAL SERVICES, INC., et al.,               Case No. 16-07207-JMC-7A

                               Debtors.                Jointly Administered


 DEBORAH J. CARUSO, TRUSTEE FOR ITT
 EDUCATIONAL SERVICES, INC., et al.,                  Chapter 7

                               Plaintiff,              Adversary Proceeding No. 16-50318

                -against-

 SECURITIES AND EXCHANGE
 COMMISSION, CONSUMER FINANCIAL
 PROTECTION BUREAU, MAURA T.
 HEALEY, in her capacity as the Attorney
 General of the Commonwealth of
 Massachusetts, HECTOR H. BALDERAS, JR.,
 in his capacity as the Attorney General of the
 State of New Mexico, TERRI L. BURTON,
 RAYMOND BRINEY, RODFORD SEABOLT,
 DALISHA K. ALDRIDGE, KAYLA SCIFRES,
 THERESA WINTERS, NICOLE AKERLEY,
 and JOHN/JANE DOES 1-10.

                               Defendants.



            ENTRY OF APPEARANCE AND SUBSTITUTION OF COUNSEL


       COMES NOW Lisa Giandomenico, Assistant Attorney General, and enters her

appearance in this action on behalf of Hector H. Balderas, Jr., in his capacity as the Attorney

General of the State of New Mexico, in substitution for Joseph Yar and Abby Engen, Assistant

Attorneys General.
    Case 16-50318       Doc 155      Filed 02/18/19     EOD 02/18/19 11:53:42         Pg 2 of 2




                                              Respectfully submitted,

                                              HECTOR H. BALDERAS,
                                              New Mexico Attorney General

                                              /s/ Lisa Giandomenico
                                              Lisa Giandomenico, NM Bar No. 147109
                                              Assistant Attorney General
                                              P.O. Drawer 1508
                                              Santa Fe, NM 87504
                                              505-490-4846
                                              lgiandomenico@nmag.gov


                                 CERTIFICATE OF SERVICE


I CERTIFY that the foregoing was electronically filed with the Court via the CM/ECF system.
All attorneys and parties identified with the Court for electronic service on the record in this case
were served by electronic service in accordance with the CM/ECF system on the date of filing.
Parties may access this filing through the Court’s system.

                                              /s/ Lisa Giandomenico
                                              Lisa Giandomenico




                                                  2
